Exhibit 10.1

 

DIRECTORS’ COMPENSATION

 

Annual Retainer of $62,500 (payable quarterly) in cash or deferred stock or
deferred cash as defined below plus Option Awards and Deferred Stock Units with
the value when granted each quarter as described below.

 

Annual Retainer:

 

Cash OR, at the Director’s election,         $15,625 payable quarterly as earned

Deferred Stock under the

2005 Deferred Comp. Plan for Directors OR

   Computation date    The last trading day in the fiscal quarter during which
director served      Class of shares    Class A Common Stock      Number of
shares    $15,625 divided by the closing price for a share of class B Common
Stock on the computation date (rounded down to the nearest whole share)     
Issuance date    3 or more years after the computation date Deferred cash under
the 2005 Deferred Comp. Plan for Directors    Payment date    3 or more years
after the date earned      Accrual interest rate    Rate determined annually by
Corporation for employee deferred compensation plans



--------------------------------------------------------------------------------

Option Awards:

 

Grant date    The last trading day in the fiscal quarter during which director
served Class of shares    Class A Common Stock Number of shares   

$36,250 worth of stock options, granted in quarterly installments of $9,062.50.
The number of shares to be issued in any quarter will be determined by dividing
the amount of the quarterly installment by the per share value of an option,
based upon the Black Scholes formula as carried on the Bloomberg L.P. service,
using the following assumptions:

Expected Volatility: 27%

Risk - Free Interest Rate: A percentage equal to the interest rate for 10 year
U.S. Treasury obligations on the date of grant

Dividend Yield : the annual dividend yield for ARAMARK common stock on the date
of grant

Expected Life of Option: 5 years

Stock Price: The closing price of a share of ARAMARK Class B Common stock on the
date of grant as reported on the New York Stock Exchange Consolidated Tape

Expiration    10 years from date of grant Vesting Schedule    Option 100% vested
upon grant

 

Options are automatically granted as set forth above without any further action.

 

Deferred Stock Units:

 

Grant date    The last trading day in the fiscal quarter during which director
served Class of shares    Class B Common Stock Number of shares    $26,250 worth
of deferred stock units, granted in quarterly installments of $6,562.50. The
number of deferred stock units to be issued in any quarter will be determined by
dividing the amount of the quarterly installment by the closing price of a share
of ARAMARK Class B Common stock on the date of grant as reported on the New York
Stock Exchange Consolidated Tape Pay out:    6 months after termination of
service as a director Vesting Schedule    100% vested upon grant

 

Deferred stock units are automatically granted as set forth above without any
further action.

 

Ownership Guidelines:

 

Ownership Guidelines    ARAMARK common stock with a market value of four times
the annual retainer, within four years of election to the Board.